EXHIBIT99.1 ITEM 6.SELECTED FINANCIAL DATA SELECTED FINANCIAL INFORMATION The following table sets forth our selected historical consolidated financial and operating data as of the dates and for the periods indicated. You should read these data together with Item 7 - "Management's Discussion and Analysis of Financial Condition and Results of Operations" and our consolidated financial statements and the notes thereto included elsewhere in this Form 8-K. The selected historical consolidated statement of operations data for each of the years in the three-year period ended December31, 2006 have been derived from our audited consolidated financial statements which are included elsewhere in this Form 8-K. The selected historical consolidated statements of operations data for the fiscal years ended December31, 2003 and 2002 and historical consolidated balance sheet data as of December31, 2004, 2003 and 2002 have been derived from our consolidated financial information not included in this Form 8-K. Our historical results are not necessarily indicative of our future results. Year Ended December 31, 2006 2005 2004 2003 2002 (In thousands, except per share amounts) Statement of Operations Data (1): Revenues $ 310,630 $ 287,368 $ 248,508 $ 187,488 $ 132,050 Cost and expenses: Educational services and facilities (2) 129,311 114,161 97,439 78,610 61,555 Selling, general and administrative (3) 151,136 138,125 124,034 92,228 67,352 (Gain) loss on sale of assets (435 ) (7 ) 368 (22 ) (1,082 ) Total costs & expenses 280,012 252,279 221,841 170,816 127,825 Operating income 30,618 35,089 26,667 16,672 4,225 Other: Gain on sale of securities - - - 211 - Interest income 981 775 104 133 212 Interest expense (4) (2,291 ) (2,892 ) (3,002 ) (2,745 ) (2,931 ) Other (loss) income (132 ) 243 42 307 - Income from continuing operations before income taxes 29,176 33,215 23,811 14,578 1,506 Provision for income taxes 12,092 12,931 9,904 5,751 196 Income from continuing operations 17,084 20,284 13,907 8,827 1,310 Loss from discontinued operations, net of income taxes (1,532 ) (1,575 ) (929 ) (608 ) (1,984 ) Net income (loss) $ 15,552 $ 18,709 $ 12,978 $ 8,219 $ (674 ) Basic Earnings per share from continuing operations $ 0.67 $ 0.86 $ 0.64 $ 0.41 $ 0.06 Loss per share from discontinued operations (0.06 ) (0.06 ) (0.04 ) (0.03 ) (0.09 ) Net income (loss) per share $ 0.61 $ 0.80 $ 0.60 $ 0.38 $ (0.03 ) Diluted Earnings per share from continuing operations $ 0.65 $ 0.83 $ 0.60 $ 0.39 $ 0.06 Loss per share from discontinued operations (0.05 ) (0.07 ) (0.04 ) (0.02 ) (0.09 ) Net income (loss) per share $ 0.60 $ 0.76 $ 0.56 $ 0.37 $ (0.03 ) Weighted average number of common shares outstanding: Basic 25,336 23,475 21,676 21,667 21,662 Diluted 26,086 24,503 23,095 22,364 21,662 Other Data: Capital expenditures $ 19,341 $ 22,621 $ 23,813 $ 13,154 $ 3,598 Depreciation and amortization 13,829 12,099 9,870 9,166 6,566 Number of campuses 34 31 25 20 20 Average student population 17,397 17,064 15,401 11,771 8,695 Balance Sheet Data: Cash and cash equivalents $ 6,461 $ 50,257 $ 41,445 $ 48,965 $ 11,079 Working (deficit) capital (5) (20,943 ) 8,531 4,570 13,402 (11,287 ) Total assets 226,216 214,792 162,729 139,355 92,562 Total debt (6) 9,860 10,768 46,829 43,060 22,682 Total stockholders' equity 151,783 135,990 58,086 42,924 33,905 1 (1)Reclassified to reflect the reporting of discontinued operations. (2)Educational services and facilities expenses include a charge of $0.2 million for the year ended December 31, 2005 related to catch-up depreciation resulting from the reclassification of our property in Indianapolis, Indiana from property held for sale to property, equipment and facilities as of September 30, 2005. (3)Selling, general and administrative expenses include (a)a $2.1million charge for the year ended December31, 2004 to give effect to the one-time write-off of deferred offering costs, (b)compensation costs of approximately $1.2 million, $1.3 million, $1.8million, $0.8million and $0.5million for the years ended December31, 2006, 2005, 2004, 2003 and 2002, respectively, related to the adoption of SFAS No.123R, "Share Based Payment," (c)a $0.7million one-time non-cash charge for the year ended December31, 2004 related to the timing of rent expense for our schools during the period of construction of leasehold improvements and to align the depreciation lives of our leasehold improvements to the terms of our noncancellable leases, including renewal options, (d) a $0.5 million write-off for the year ended December 31, 2005 resulting from our decision not to purchase the site we had considered for expansion of our facility in Philadelphia, Pennsylvania, and (e) $0.9 million of re-branding cost for the year ended December 31, 2006. (4)Interest expense includes a $0.4million non-cash charge for the year ended December31, 2005 resulting from the write-off of deferred finance costs under our previous credit agreement. (5)Working (deficit) capital is defined as current assets less current liabilities. (6)Total debt consists of long-term debt including current portion, capital leases, auto loans and a finance obligation of $9.7million for each of the years in the five year period ended December31, 2006 incurred in connection with a sale-leaseback transaction as further described in Note9 to the consolidated financial statements included in this Form 8-K. 2 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion together with the “Selected Financial Data,” “Forward Looking Statements” and the consolidated financial statements and the related notes thereto included elsewhere in this Form 8-K. This discussion contains forward-looking statements that are based on management’s current expectations, estimates and projections about our business and operations. Our actual results may differ materially from those currently anticipated and expressed in such forward-looking statements as a result of a number of factors, including those we discuss under “Risk Factors,” “Forward Looking Statements” and elsewhere in this Form 8-K and in our Annual Report on Form 10-K for the year ended December 31, 2006. GENERAL We are a leading and diversified for-profit provider of career-oriented post-secondary education. We offer recent high school graduates and working adults degree and diploma programs in five areas of study: automotive technology, health sciences, skilled trades, business and information technology and spa and culinary. Each area of study is specifically designed to appeal to and meet the educational objectives of our student population, while also satisfying the criteria established by industry and employers. The resulting diversification limits dependence on any one industry for enrollment growth or placement opportunities and broadens potential branches for introducing new programs. As of December 31, 2006, we enrolled 16,598 students at our 34 campuses across 17 states.These amounts exclude information related to the three schools closed in 2007.Our campuses primarily attract students from their local communities and surrounding areas, although our five destination schools attract students from across the United States, and in some cases, from abroad. As of January 2007, we had completed our re-branding initiative. As a result, 26 of our 34 campuses nationwide now operate under the Lincoln name. In addition to Lincoln College Online, we now operate 5 related brands: Lincoln Technical Institute, Lincoln College of Technology, Nashville Auto-Diesel College (NADC), Southwestern College and Euphoria. Uniform national brands are expected to allow us greater advertising leverage and consistency of message, which will serve to strengthen appeal to students in both local and destination markets. Lincoln’s Cittone Institute schools in New Jersey and Pennsylvania as well as the Massachusetts and Rhode Island Career Education Institute (CEI) schools were re-branded as Lincoln Technical Institute. The West Palm Beach campuses (Formerly New England Institute of Technology), Marietta, Georgia, Norcross, Georgia, and Henderson, Nevada campuses (formerly Career Education Institute - CEI), the Connecticut campuses (formerly New England Technical Institute, or NETI) and Denver, Colorado, were re-branded Lincoln College of Technology. Included in selling, general and administrative expenses for the year ended December 31, 2006 are approximately $0.9 million of costs incurred in connection with this initiative. From 1999 through December31, 2006, we increased our geographic footprint and added 17 additional schools through our acquisitions of: Denver Automotive&
